Title: From James Madison to Henry Hill, 6 May 1808
From: Madison, James
To: Hill, Henry



Sir
Department of State, May 6. 1808.

With your commission as Consul, to reside at St. Salvador, in the Brazils, and the usual printed Instructions, you will herewith receive a letter from the President to the Prince Regent.  As it is thought proper, that you should, under the peculiar Circumstances of that Country and Government, apply in person for your Exequatur, you will have at the same time an opportunity of presenting this Letter.  The object of it is to manifest to the Prince Regent the friendly sentiments which continue to be entertained by the United States, to cherish a Continuance of his, and to promote dispositions favorable to a Commercial Intercourse, such as may be presumed to be consistent with the policy applicable to the Change of the Brazils from its Colonial to its present Character.  To this object your prudent attention will be given.  You will not omit, particularly, to give such explanations of the liberal Spirit of our Commercial laws, which put subjects of His Royal Highness on the same footing with those of the most favor’d Nations, as will tend to inspire a reciprocal liberality.  You will be careful also to give such explanations of the policy of the Embargo, as to obviate any erroneous or unfavorable impressions which may be likely to result from that temporary restriction on the ordinary freedom of our Commerce.
Should the expected Exequatur be granted, you will take your Station at St. Salvador.  The President will probably name a Consul to reside at Rio Janerio, in case it should, as it is not to be doubted, be agreeable to the Prince.
Whilst at Rio Janerio, as well as St. Salvador, you will collect as much useful Information as possible, and transmit it to this Department, availing yourself for this purpose of the vessel which conveys you, and of other opportunities, from time to time, as they may offer.  For Communications, which may be of a secret Character, a Cypher is now forwarded.
You will see by the Terms on which the vessel is engaged the time, which you may without expense to the Public, remain at Rio Janerio, and retain her at St. Salvador.  But as it is desirable to diminish, as much as possible, the expense incident to this occasion, you will of course consult on this the economy proper in all Cases.
I have already acquainted you that your passage to Rio Janerio, and thence to St. Salvador, will be found you.  In addition, you will be allowed your reasonable expenses for sea stores, and during your stay at the former place.
Passports from the Portuguese Chargé d Affs. and the other foreign ministers in the United States will be sent you as soon as they can be obtained.
It is thought best that nothing more should be disclosed by you relative to your destination, than merely that you are to proceed with a Consular appointment for St. Salvador, and that for the better Chance of obtaining a regular Exequatur, you are to seek it in person at the seat of Government.  I am &c &c

James Madison.

